Citation Nr: 1104159	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  04-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (on behalf of the Appeals Management Center (AMC), in 
Washington, DC).  

The November 2007 rating decision granted the Veteran service 
connection for heart disease and assigned a 50 percent initial 
rating, effective January 15, 2003.  A November 2010 rating 
decision increased the initial rating for heart disease to 60 
percent, also effective January 15, 2003.

In July 2004, the Veteran testified (as to the issue of service 
connection for heart disease) at a Travel Board hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

This case was most previously before the Board in November 2009, 
when it was remanded for additional development.  The case has 
been returned to the Board for appellate consideration.

A December 2009 rating decision granted entitlement to a TDIU, 
effective June 15, 2005.


FINDING OF FACT

Throughout the rating period on appeal, from January 15, 2003, 
the Veteran's heart disease is manifested by complaints of 
shortness of breath and angina; the record is negative for 
chronic congestive heart failure, a workload of 3.0 METs or less, 
or a left ventricular ejection fraction of less than 30 percent.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent for 
heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
As previously defined by the courts, those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is required to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

As the November 2007 rating decision granted service connection 
for heart disease, that claim is now substantiated.  As such, the 
filing of a notice of disagreement as to the disability rating 
assigned does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the 
Veteran's appeal as to the disability rating assigned triggers 
VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the Veteran of what is necessary to 
obtain the maximum benefits allowed by the evidence and the law.  
The Board observes that as for rating the Veteran's disability on 
appeal, the relevant criteria have been provided to the Veteran, 
including in the October 2008 statement of the case.  In March 
2006 the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private records and the Veteran's 
records from the Social Security Administration (SSA).  In 
February 2010 the Veteran underwent a VA examination that 
addresses the matters presented by this appeal.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the February 2010 VA examination is adequate, as it considered 
the pertinent evidence of record, and included an examination of 
the Veteran and elicited the Veteran's subjective complaints.  
The February 2010 VA examination described the Veteran's heart 
disease in sufficient detail so that the Board is able to fully 
evaluate the claimed disability.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination with respect to the initial rating issue on appeal 
has been met.  The Board finds that there has been substantial 
compliance with its November 2009 remand instructions.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not 
referenced any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met, and the 
Board will address the merits of the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Because this appeal is from the initial 
rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during the 
appeal period, based on the facts found, must also be considered.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The November 2007 rating decision granted the Veteran service 
connection for heart disease and assigned a 50 percent rating, 
effective January 15, 2003.  A November 2010 RO decision 
increased the rating for heart disease to 60 percent, also 
effective January 15, 2003.

The RO has evaluated the Veteran's service-connected heart 
disease as 60 percent disabling under Diagnostic Code 7005.  
Under that provision, a 100 percent rating is warranted for 
coronary artery disease resulting in chronic congestive heart 
failure; or, workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In September 2002 the Veteran underwent cardiac catheterization 
and in December 2007 the Veteran underwent coronary artery bypass 
(x4) surgery.  The Veteran has complained of shortness of breath 
and exertional angina on a daily basis.  At the July 2006 VA 
examination he indicated that his activity level was limited and 
he could only perform light yard work; at the February 2010 VA 
examination the Veteran indicated that he could no longer mow his 
own yard and usually needed to use an electric scooter when 
shopping.  The diagnosis was coronary artery disease.

The Board observes that the Veteran has not been diagnosed with 
chronic congestive heart failure, and the February 2010 VA 
examiner specifically indicated that the Veteran had not had any 
chronic congestive heart failure the prior year.  Further, the 
Veteran's workload is not 3 METs or less; the July 2006 VA 
examiner estimated METs as being greater than 3 but less than 5, 
and the February 2010 VA examiner noted METs (stress test) as 3-5 
and METs (activity level) of more than 3 and up to 5.  Finally, 
the Veteran's left ventricular dysfunction is not manifested by 
an ejection fraction of less than 30 percent; the February 2010 
VA examination noted that it was 43 percent by "dipsesta" and 
55-60 percent by echocardiogram.  As such, the preponderance of 
the evidence is against an initial rating in excess of 60 percent 
for heart disease.

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran is 
competent to give evidence about what he observes or experiences 
concerning the disability on appeal.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds the Veteran to be credible and 
consistent in his July 2004 Board hearing testimony and other 
reports of the symptoms that he experiences.  However, as with 
the medical evidence of record, the Veteran's account of his 
symptomatology is consistent with the rating currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected heart disability is not so 
unusual or exceptional in nature as to render the schedular 
ratings inadequate.  The Veteran's heart disability has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by his heart disability.  The Veteran's heart disability 
has not caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An initial rating in excess of 60 percent for heart disease is 
denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


